DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings were received on 6/28/21.  These drawings are acceptable and have been entered.
Terminal Disclaimer
The terminal disclaimer filed on 6/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,667,246 and U.S. 10,194,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. 2016/0337089) (hereinafter “Chen”).  Chen teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a terminal comprising:  a receiver, which, in operation, receives repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the terminal shown in Figure 7 that includes a receiving module (receiver), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames to the terminal, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames to the terminal as spoken of on page 2, paragraph [0011], lines 18-25.
Lastly, “a transmitter, which, in operation, transmits a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” is anticipated by the terminal shown in Figure 7 that includes a transmitting module (transmitter), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006].
5, “a base station, comprising:  a transmitter, which, in operation, transmits repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the base station shown in Figure 7 that includes a transmitting module (transmitter), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames by the base station, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames by the base station as spoken of on page 2, paragraph [0011], lines 18-25.
Lastly, “a receiver, which, in operation, receives a response signal for the data signal, which is transmitted with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” is anticipated by the base station shown in Figure 7 that includes a receiving module (receiver), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006].
Regarding claim 9, “receiving repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the terminal shown in Figure 7 that includes a receiving module (receiver), where downlink allocation information (control signal) is repetitively 
Lastly, “transmitting a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” is anticipated by the terminal shown in Figure 7 that includes a transmitting module (transmitter), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006].
Regarding claim 13, “transmitting repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the base station shown in Figure 7 that includes a transmitting module (transmitter), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames by the base station, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames by the base station as spoken of on page 2, paragraph [0011], lines 18-25.
a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006].
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

10.	Claims 2-4, 6-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Earnshaw et al. (U.S. 2013/0235768) (hereinafter “Earnshaw”).
Regarding claims 2, 6, 10, and 14, Chen teaches claims 1, 5, 9, and 13 as described above.  While Chen also teaches where spacing between the last sub-frame occupied by the PDSCH and a starting sub-frame occupied by the PUCCH format 1a/1b channel is in total three subframes (indicates subframe period) as spoken of on page 2, paragraph [0011], lines 25-31, Chen does not explicitly teach “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started”.
However, Earnshaw teaches a system and method for handling scheduling request collisions with an ACK/NACK repetition signal where a value of a scheduling request prohibit timer may be configured to represent a multiple of the scheduling request periodicity (subframe period), which may be equal to a scheduling request period multiplied by an integer (integer multiple) in the range from 0 to 7, inclusive, such 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the ACK/NACK repetition signal handling of Earnshaw to the system of Chen in order to improve the reliability of the communication system by reducing the possibility of collisions between ACK/NACK response signaling and other control messaging as spoken of on pages 5-6, paragraph [0038] of Earnshaw.
Regarding claims 3, 4, 7, 8, 11, 12, 15, and 16, Chen teaches claims 1, 5, 9, and 13 as described above.  While Chen also teaches where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame (one-to-one association) as spoken of on page 1, paragraph [0005], as well as where a PUCCH is determined by preset resources such as control channel elements occupied by the PDCCH (one-to-one association) as spoken of on page 3, paragraphs [0034]-[0036], Chen does not explicitly teach “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started, and the plurality of first subframes per the subframe period are associated one-to-one with the resource blocks” or “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started, and the plurality of second subframes per the subframe period are associated one-to-one with the resource blocks”.
Earnshaw teaches a system and method for handling scheduling request collisions with an ACK/NACK repetition signal where a value of a scheduling request prohibit timer may be configured to represent a multiple of the scheduling request periodicity (subframe period), which may be equal to a scheduling request period multiplied by an integer (integer multiple) in the range from 0 to 7, inclusive, such that a collision with a ACK/NACK repetition sequence (response signal) may be avoided as spoken of on pages 5-6, paragraph [0038]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the ACK/NACK repetition signal handling of Earnshaw to the system of Chen in order to improve the reliability of the communication system by reducing the possibility of collisions between ACK/NACK response signaling and other control messaging as spoken of on pages 5-6, paragraph [0038] of Earnshaw.
Response to Arguments
11.	Applicant's arguments filed 6/28/21 pertaining to the prior art rejections of the claims have been fully considered but they are not persuasive.
Regarding claims 1 and 9, Applicant argues that Chen does not teach “a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes”.
However, as provided in the previous Office Action and reiterated above, Chen teaches the terminal shown in Figure 7 that includes a transmitting module (transmitter), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006].
As further described in Chen (pertaining to dependent claim 3 in the previous Office Action and reiterated above), a PUCCH is determined by preset resources such as control channel elements occupied by the PDCCH (association) as spoken of on page 3, paragraphs [0034]-[0036].  In other words, a correspondence or association exists between the PUCCH used for the HARQ-ACK transmission and resources of the PDCCH used for control signaling, where the PUCCH resource includes resource blocks.
Using a broadest reasonable interpretation of the current claim language, it is maintained that Chen teaches the above limitation in question.
Similar reasoning applies to independent claims 5 and 13.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MOORE JR whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467